Name: Commission Regulation (EEC) No 3323/81 of 20 November 1981 amending for the second time Regulation (EEC) No 1974/80 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 21 . 11 . 81 Official Journal of the European Communities No L 334/27 COMMISSION REGULATION (EEC) No 3323/81 of 20 November 1981 amending for the second time Regulation (EEC) No 1974/80 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice utilizing the latest statement of cross exchange rates drawn up before the final date fixed for the submis ­ sion of tenders, and published in the 'C' series of the Official Journal of the European Communities ; whereas it is necessary, as a result, to amend the wording of Article 1 7 (4) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1974/80 is hereby amended as THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 3 ), as last amended by the Act of Accession of Greece , and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4 ), and in particular Article 6 thereof , Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (5 ), as last amended by Regulation (EEC) No 2543/ 73 (6 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas Commission Regulation (EEC) No 1 974/80 ( 7), as amended by Regulation (EEC) No 2984/81 ( 8), lays down in Article 8 (2) the method of conversion of monetary compensatory amounts for the purpose of comparing tenders ; whereas this method is also applicable for conversion of the amount of the tender into the currency of the Member State responsible for payment, in accordance with Article 17 (4) of the said Regulation ; Whereas it is considered necessary, in the interests of administrative clarity and in keeping with economic reality, to amend the arrangements in question by follows : 1 . Article 8 (2) is replaced by the following : '2 . The monetary compensatory amount shall , where appropriate, be converted into the currency of the Member State in which the tendering proce ­ dure is opened by using :  where the currencies in question are main ­ tained within a maximum spread at any one time of 2-25 % , the conversion rate resulting from their central rate ,  in other cases, the relationship between the two currencies concerned established by using the latest statement of their spot exchange rates made immediately prior to the closing date for the submission of tenders as published in the 'C' series of the Official Journal of the Euro ­ pea n Comm u n it it s. ' 2 . Article 17 (4) is replaced by the following : '4 . The amount referred to in paragraph 2 shall be paid in the currency of the Member State which is responsible for payment. For this purpose, this amount shall be converted by using the method defined in Article 8 ( 2).' (  ) OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . (*) OJ No L 198 , 20 . 7 . 1981 , p . 2 . 0 OJ No L 166 , 25 . 6 . 1976 , p . 1 . ( «) OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 5 ) OJ No 106 , 30 . 12 . 1962 , p . 2553 /62 . (*) OJ No L 263 , 19 . 9 . 1973 , p . 1 . o OJ No L 192 , 26 . 7 . 1980 , p . 1 1 . ( s ) OJ No L 299 , 20 . 10 . 1981 , p . 6 . No L 334/28 Official Journal of the European Communities 21 . 11 . 81 Article 2 and in respect of which the period for submission of tenders has not expired, may be withdrawn . Artie e 3 The provisions of this Regulation shall apply to all food-aid operations to be carried out pursuant to the provisions of Regulation (EEC) No 1974/80 provided that the period for the submission of tenders has not expired . On application by those concerned , tenders submitted as at the date of entry into force of this Regulation . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1981 . For the Commission Poul DALSAGER Member of the Commission